DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I -- drawn to a neural network computing method and device comprising: adaptively dividing an input cycle of kth bits respectively in a plurality of input data to be inputted to the input lines into a plurality of sub-cycles, wherein a number of the divided sub-cycles is determined according to a value of k and k is an integer; inputting the kth bits of the plurality of input data to the input lines with the sub-cycles and sensing computation results of the output lines by the sense amplifiers; and combining the computation results sensed in each sub-cycle to obtain a plurality of output data corresponding to the kth bits of the input data, as suggested in paragraph 0007 of applicant's specification as one embodiment, to which suggested claims 1-6 and 12-20 are drawn.

Species II -- drawn to a neural network computing method comprising:  retrieving a plurality of weight values to be respectively programmed into the cells; counting a number of bits representing a low resistance state (LRS) in a binary representation of a target weight value among the weight values; inquiring a plurality of candidate weight values around the target weight value to find one of the candidate weight values having a number of bits representing the LRS in a binary representation less than the counted number of bits by at least a rounding threshold; and programming the found candidate weight value in replacement of the target weight value to the corresponding cell, as suggested in paragraph 0011 of applicant's specification as another embodiment, to which suggested claims 7-11 are drawn.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under  35 U.S.C.103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANTHAN TRAN/           Primary Examiner, Art Unit 2825